DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive because the claimed “minimum lumen area” and “maximum lumen area” being used to calculate the claimed indication of area stenosis have clear and obvious correspondence to the “lumen area” and “vessel area” used to calculate the “area stenosis” measurement of Arthurs.  Additionally, the Applicant has not even clearly defined how the claimed “numerical indication of area of stenosis” is even calculated, but only that two area measurements are used.  Thus, the claim in question is broad in nature and in view of Arthurs, is fairly read upon by the prior art.

Drawings
The drawings were received on 09/15/2022. These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US 2012/0130242, of record) in view of “Evaluation of peripheral atherosclerosis: A comparative analysis of angiography and intravascular ultrasound imaging” by Z.M. Arthurs et al. Journal of Vascular Surgery. April 2010 (hereinafter as Arthurs, of record).
Regarding claim 1, Burgess discloses a method for automatically displaying cross-sectional images of an intravascular ultrasound (IVUS) imaging procedure (Abstract: “intravascular ultrasound imaging system”; “plurality of cross-sectional images”), the method comprising: receiving IVUS data representing data obtained at a plurality of sites along a lumen of a patient blood vessel; processing the IVUS data to form a series of cross-sectional images, wherein the cross-sectional images are longitudinally-offset from one another along a length of the lumen ([0062]; Fig. 5: “The positioning of the cross-sectional images 504 and 506 along the longitudinal view 502 are represented by markers 514 and 516”); and automatically selecting, without user intervention, and concurrently displaying two lumen images from the set of cross-sectional images ([0062]; Fig. 5: the display, automatically, shows “two cross-sectional images 504 and 506”).  Burgess does not explicitly disclose that the two lumen images are of minimal and maximal values.  However, Burgess states that, “IVUS imaging systems can be used to determine the existence of intravascular obstruction or stenosis, as well as the nature and degree of the obstruction or stenosis” ([0003]).  One having ordinary skill in the art would have found it obvious from this teaching that the minimum and maximum lumen areas of a vessel under suspicion of stenosis are critical features because the signature of stenosis is vessel narrowing.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to consider IVUS images of minimal and maximal lumen areas, as to provide a profile of such vessel narrowing.  Burgess does not explicitly disclose displaying a numerical indication of area of stenosis calculated from a minimum lumen area and a maximum lumen area.  However, Arthurs teaches calculating an “Area stenosis” by the following computation: 1 – ([lumen area] / [vessel area]) (p.934: “Data acquisition”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the area calculation of Arthurs to the determination of stenosis performed by Burgess, as to provide a quantitative assessment of vessel clearance.
Regarding claim 2, while Burgess does not explicitly disclose the order in which an image is selected, it would have been obvious to one having ordinary skill in the art that a maximum lumen images is considered before the minimum lumen image because it is common to acquire a baseline, or healthy, vessel morphology before comparing this type of image to a suspected case of stenosis.  Burgess states that, “IVUS imaging systems can be used to determine the existence of intravascular obstruction or stenosis, as well as the nature and degree of the obstruction or stenosis” ([0003]).  One having ordinary skill in the art would have found it obvious from this teaching that the minimum and maximum lumen areas of a vessel under suspicion of stenosis are critical features because the signature of stenosis is vessel narrowing.
Regarding claims 3 and 4, Burgess does not explicitly disclose that the minimum lumen image is selected based on lumen area or lumen diameter.  However, Arthurs teaches calculating an “Area stenosis” by the following computation: 1 – ([lumen area] / [vessel area]) and a “Diameter stenosis” by the following computation: 1 – ([lumen diameter] / [vessel diameter]) (p.934: “Data acquisition”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the area and diameter calculations of Arthurs to the determination of stenosis performed by Burgess, as to provide a quantitative assessment of vessel clearance.
Regarding claim 5, Burgess discloses displaying a longitudinal view of the lumen based on the cross-sectional images ([0062]; Fig. 5: “longitudinal view 502”).
Regarding claim 6, Burgess discloses indicating on the longitudinal view positions of the minimum lumen image and the maximum lumen image ([0062]; Fig. 5: “markers 514 and 516”).
Regarding claim 7, Burgess does not explicitly disclose displaying a numerical indication of plaque burden.  However, Arthurs teaches calculating an “Area stenosis” by the following computation: 1 – ([lumen area] / [vessel area]) and a “Diameter stenosis” by the following computation: 1 – ([lumen diameter] / [vessel diameter]) (p.934: “Data acquisition”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the area and diameter calculations of Arthurs to the determination of stenosis performed by Burgess, as to provide a quantitative assessment of vessel clearance.
Regarding claims 8 and 9, Burgess discloses providing and displaying lumen boundary/border around lumens in an image (Fig. 5), Arthurs discloses this as well (Fig. 2).
Regarding claims 10 and 11, Burgess does not explicitly disclose displaying a lumen area/diameter estimate for either the minimum lumen image or the maximum lumen image or both.  However, Burgess states that, “IVUS imaging systems can be used to determine the existence of intravascular obstruction or stenosis, as well as the nature and degree of the obstruction or stenosis” ([0003]).  One having ordinary skill in the art would have found it obvious from this teaching that the minimum and maximum lumen areas of a vessel under suspicion of stenosis are critical features because the signature of stenosis is vessel narrowing.  Additionally, Arthurs teaches calculating an “Area stenosis” by the following computation: 1 – ([lumen area] / [vessel area]) and a “Diameter stenosis” by the following computation: 1 – ([lumen diameter] / [vessel diameter]) (p.934: “Data acquisition”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the area and diameter calculations of Arthurs to the determination of stenosis performed by Burgess, as to provide a quantitative assessment of vessel clearance.
Regarding claim 12, Burgess does not explicitly disclose that the area of stenosis is calculated as (1-(minimum lumen area/maximum lumen area))* 100%.  However, Arthurs teaches calculating an “Area stenosis” by the following computation: 1 – ([lumen area] / [vessel area]) (p.934: “Data acquisition”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the area calculation of Arthurs to the determination of stenosis performed by Burgess, as to provide a quantitative assessment of vessel clearance.
Regarding claims 13 and 14, Burgess does not explicitly disclose displaying a minimum and maximum lumen diameter.  However, Burgess states that, “IVUS imaging systems can be used to determine the existence of intravascular obstruction or stenosis, as well as the nature and degree of the obstruction or stenosis” ([0003]).  One having ordinary skill in the art would have found it obvious from this teaching that the minimum and maximum lumen diameters of a vessel under suspicion of stenosis are critical features because the signature of stenosis is vessel narrowing.  Additionally, Arthurs teaches calculating a “Diameter stenosis” by the following computation: 1 – ([lumen diameter] / [vessel diameter]) (p.934: “Data acquisition”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the area and diameter calculations of Arthurs to the determination of stenosis performed by Burgess, as to provide a quantitative assessment of vessel clearance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner, Art Unit 3793